Gilbert, J.
(dissenting):
A creditor cannot have two orders for the examination of a judgment debtor, supplementary to execution upon one judgment at the same time. The second order being wholly inconsistent with the first one, necessarily superseded it, and the latter may be treated as having been abandoned.
The defendant may have been guilty of a contempt for not obeying the order of the 21st November, 1874, but we think he could not be legally convicted of a contempt for disobeying the order of the 9th November, 1874, after the subsequent order had been made and served.
The order appealed from must, therefore, be vacated, with ten dollars costs and disbursements.
Present — Mullin, P. J., Smith and Gilbert, JJ.
Order, so far as it adjudges defendant in contempt, etc., reversed, and, so far as it directs the defendant to appear before referee and be examined, affirmed, and defendant required to appear before •said referee, and be examined at such time and place as shall be ■fixed by the county judge.